                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                     4:17-CR-5-FL-1

UNITED STATES OF AMERICA                         )
                                                 )
                V.                               )                     ORDER
                                                 )
 SANJAY KUMAR,                                   )
                                                 )
                Defendant.                       )


       On 16 March 2020, the court entered an order (D.E. 472) providing for the unsealing as to

the government ofletters filed by defendant (i.e., the letters at D.E. 411, 413, 415, 418-21, 423,

427,429,430,432,436,437,449,450,453,454,458,461,463,464, and 466), but leaving open

for further briefing the issue of whether the letters should remain sealed as to the public. The

government filed a memorandum (D.E. 473) on this issue as directed, contending that the letters

should remain sealed as to the public. Defendant did not file a response to the government's

memorandum, and the time for doing so has expired. The issue of continued sealing of the letters

as to the public is now ripe for resolution.

       The right of public access in criminal cases derives independently from the First

Amendment and the common law. In re U.S.for an Order Pursuant to 18 U.S.C. Section 2703(d),

707 F.3d 283,290 (4th Cir. 2013) (citing Va. Dep't of State Police v. Wash. Post, 386 F.3d 567,

575 (4th Cir. 2004)).

       "The distinction between the rights of access afforded by the common law and the
       First Amendment is 'significant,' because the common law 'does not afford as
       much substantive protection to the interests of the press and the public as does the
       First Amendment."' Id. (quoting [Baltimore Sun Co. v.] Goetz, 886 F.2d [60,] 64;
       Rushford v. New Yorker Magazine, 846 F.2d 249, 253 (4th Cir. 1988)).
       Specifically, the common law presumes a right to access all judicial records and
       documents, but this presumption can be rebutted if "the public's right of access is
       outweighed by competing interests." In re Knight Publ'g Co., 743 F.2d 231,235
       (4th Cir. 1984); see United States v. Moussaoui, 65 F. App'x 881, 886 (4th Cir.



          Case 4:17-cr-00005-FL Document 492 Filed 04/30/20 Page 1 of 5
       2003) (unpublished). On the other hand, the First Amendment provides a right of
       access only to particular judicial records and documents, and this right yields only
       in the existence of a "compelling governmental interest ... [that is] narrowly
       tailored to serve that interest." Va. Dep 't ofState Police, 386 F.3d at 575.

Id. "[D]ocuments filed with the court are 'judicial records' if they play a role in the adjudicative

process, or adjudicate substantive rights." Id.

       Here, on the threshold issue of whether the letters qualify as judicial records, the court finds

that they do. As the court noted in its 16 March 2020 Order, "the letters are discussed in the draft

Presentence Investigation Report (D.E. 435) ~ 11 O" ... and "are thereby involved in the sentencing

process." 16 Mar. 2020 Ord. 2.

       Turning to the common law right of access, the presumption applies to the letters because

they are judicial records. In re U.S.for an Order Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d

at 290. But the presumption of access is not absolute, and its scope is a matter left to the discretion

of the district court. Va. Dep 't ofState Police, 386 F.3d at 575. The presumption "'can be rebutted

if countervailing interests heavily outweigh the public interests in access,' and '[t]he party seeking

to overcome the presumption bears the burden of showing some significant interest that outweighs

the presumption."' Id. (quoting Rushford v. New Yorker Magazine, Inc., 846 F.2d 249,253 (4th

Cir. 1988)). "Some of the factors to be weighed in the common law balancing test 'include whether

the records are sought for improper purposes, such as promoting public scandals or unfairly

gaining a business advantage; whether release would enhance the public's understanding of an

important historical event; and whether the public has already had access to the information

contained in the records."' Id. (quoting In re Knight Pub/. Co., 743 F.2d 231,235 (4th Cir. 1984)).

        Here, defendant's letters are largely complaints about specific people related to his case

and do not pertain to public matters. Public disclosure would disseminate these complaints without

regard to their merit. Defendant was obviously not subject to safeguards on the accuracy of


                                                  2
          Case 4:17-cr-00005-FL Document 492 Filed 04/30/20 Page 2 of 5
statements in the letters such as those in Rule 1 l(b) of the Federal Rules of Civil Procedure when

he prepared them.

       Additionally, in somt: instances, the letters appear to address discovery defendant received

from the government that the court has ordered not to be disseminated to third parties pursuant to

its Protective Order (D.E. 21) and Supplemental Protective Order (D.E. 434). Further, providing

the public access to the letters would tend to undermine the role of defendant's attorney as his

representative and spokesman in this case.

       Public disclosure would also raise the specter of ancillary proceedings in which the persons

defendant criticizes in his letters seek to defend themselves. Such proceedings could be significant

in scope given the number and length of defendant's letters. Moreover, there are no set procedures

for such proceedings. The proceedings could therefore consume significant judicial and other

resources while doing little, if anything, to bring closer to resolution the matters remaining at issue

in this case. For this and the other reasons stated, the court finds that the common law right of

access has been overcome.

       Turning then to the First Amendment right of access, the Fourth Circuit employs the two-

prong "experience and logic" test to determine whether this right of access applies to documents

and proceedings. In re U.S.for an Order Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d at 291.

That test

        ask[ s]: "(1) 'whether the place and process have historically been open to the press
        and general public,' and (2) 'whether public access plays a significant positive role
        in the functioning of the particular process in question."' Goetz, 886 F .2d at 64
        (quoting Press-Enterprise Co. v. Superior Court, 478 U.S. 1, 8-10, 106 S. Ct. 2735,
        92 L.Ed.2d 1 (1988)).

Id. Both the experience and logic prongs must be met for First Amendment access to exist. Id.




                                                   3
            Case 4:17-cr-00005-FL Document 492 Filed 04/30/20 Page 3 of 5
       In this case, neither prong is satisfied.      As to the experience prong, to the court's

knowledge, letters from represented defendants are typically not disclosed to the public or the

press. As to the logic prong, defendant's letters do not address directly, if at all, the substance of

his sentencing and therefore bear only a tangential relationship to it. Therefore, it cannot be said

that public access to the letters would "play[] a significant positive role in the functioning" of his

sentencing. Id.

       Even if the letters were deemed to fall under the First Amendment right of access,

compelling government interests would override such access. As reviewed above in connection

with the common-law right of access, they include protecting the confidentiality of sensitive

discovery, avoiding undue prejudice to those criticized in the letters, upholding the role of defense

counsel in criminal cases, and maintaining judicial efficiency. The court has considered measures

more narrowly tailored than sealing to adequately protect these interests, but finds that none are

adequate.

       In addition to the foregoing requirements for sealing, the public must be given notice of a

request to seal and a reasonable opportunity to challenge it. In re Knight Publishing Co., 743 F.2d

at 235. Here, the 16 March 2020 Order provided notice to the public that defendant's letters might

remain under seal. No opposition to the sealing of the letters to the public has been filed despite a

reasonable opportunity to do so.

        Finally, the court is obligated to consider less drastic alternatives to sealing, and where a

court decides to seal documents, it must "state the reasons for its decision to seal supported by

specific findings and the reasons for rejecting alternatives to sealing in order to provide an adequate

record for review." Id. As noted, the court has considered alternatives to continued sealing of the




                                                  4
            Case 4:17-cr-00005-FL Document 492 Filed 04/30/20 Page 4 of 5
    letters as to the public, but it finds that the-considerations overcoming both the common-law right

i   of access and the First Amendment right of access preclude any such alternatives.

           IT IS THEREFORE ORDERED that defendant's letters at D.E. 411, 413, 415, 418-21,

    423, 427, 429,430,432, 436, 437, 449, 450, 453, 454, 458, 461, 463, 464, and 466 shall remain

    under seal.

           This 30th day of April 2020.




                                                    5
             Case 4:17-cr-00005-FL Document 492 Filed 04/30/20 Page 5 of 5
